DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Bird on Wednesday, June 16, 2021.
The application has been amended as follows: 
Claim 14, Lines 7-8: Replaced “light advancing and passing through the diffraction grating” with -- light advancing and passing through the diffraction grating without being diffracted --
Cancelled withdrawn Claims 1-13 and 20-31.
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 1-13 and 20-31 directed to an invention non-elected without traverse.  Accordingly, Claims 1-13 and 20-31 have been cancelled above.
Allowable Subject Matter
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to Independent Claim 14, the Applicant has sufficiently claimed and defined the vehicle illumination lamp including the light source and the diffraction grating.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed 
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, June 16, 2021
/Jason M Han/Primary Examiner, Art Unit 2875